Citation Nr: 1120981	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to non-service-connected pension benefits.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to August 1989.  He died in January 2003.  While the official certificate of death reflects that the Veteran was divorced at the time of his death, the appellant is seeking benefits as his surviving spouse, an assertion which has not been discredited by the agency of original jurisdiction.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  According to the official certificate of death, the Veteran died in January 2003 due to metastatic carcinoid tumor.  No other causes of death were indicated.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities and he did not have any pending claims for VA benefits.  

3.  The evidence of record preponderates against a finding that the Veteran died from a disease or injury incurred or aggravated by military service.  

4.  The Veteran served on active duty from October 1986 to August 1989.  He had no service during a period of war. 

5.  The appellant filed her claim for DIC, including accrued benefits, in February 2009.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 5100-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).

2.  The Veteran's military service does not meet the legal requirements for the appellant's eligibility for entitlement to payment of non-service-connected death pension benefits.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3(b) (2010).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A.  § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002 & Supp. 2010).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran died in January 2003.  At the time of his death, service connection had not been established for any disability and the record does not reflect that he filed a claim asserting that service connection was warranted for any disease or injury he believed was incurred or aggravated during military service.  The official certificate of death lists metastatic carcinoid tumor as the immediate cause of death, with no other disabilities listed as significant conditions contributing to death.  While the death certificate does not specifically identify what organs were affected by the Veteran's carcinoid tumor, the physician who certified the death certificate, Dr. J.K., noted that the Veteran underwent a liver biopsy in October 2002.  

In this regard, Dr. J.K. submitted medical records which reflect that the Veteran was found to have large tumors in his liver and spleen in October 2002, which were determined to be carcinoid in type following liver biopsy.  Dr. J.K. stated that, without question, the neoplasms were acquired as part of type I multiple endocrine neoplasia syndrome.  In this regard, Dr. J. K. also noted that the Veteran had a long personal and family history of hyperparathyroidism.  See treatment records from Dr. J.K. dated October and November 2002.  

The service treatment records do not contain any complaints, treatment, or findings related to an endocrine disorder or problems/growths in the Veteran's liver or spleen.  In fact, the Veteran's June 1989 separation examination reflects that his abdomen and viscera were normal on clinical examination and that a chest x-ray was negative.  The Board also finds probative that, at his separation examination, the Veteran specifically denied having tumors, growths, or cancers, as well as no jaundice or hepatitis.  

The evidentiary record does not contain any post-service treatment records or lay evidence that shows the Veteran's carcinoid tumors were incurred as a result of his military service.  Indeed, the treatment records from Dr. J.K. do not contain any indication that either the Veteran or his treating physicians believed that his tumors were related to his military service in any way.  In addition, the appellant has not provided any specific details regarding why she believes that the disability that caused the Veteran's death is related to his military service.  Instead, it appears that the appellant is seeking entitlement to this benefit on an equitable basis, as she has asserted that she and her family need financial support.  

While the Board sympathizes with the appellant's situation, the preponderance of the evidence does not support a finding that the disability that caused the Veteran's death was incurred or aggravated by his military service, and the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application and her claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Non-Service-Connected Death Pension Benefits

The appellant also claims entitlement to non-service-connected death pension benefits based on the Veteran's active service.

The pertinent law and regulations authorize the payment of death pension benefits to the surviving spouse of a veteran of a period of war.  Relevant to this case, the requirements of law include that a veteran must have served in active, military, naval or air service for ninety days or more during a period of war.  See 38 U.S.C.A.  §§ 1521(j), 1541; 38 C.F.R. § 3.3(b) see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).

Whether a veteran's service includes wartime service is a matter of law.  The term 'period of war" is currently defined by statute to encompass the following periods: from April 21, 1898 through July 4, 1902 (the Spanish-American War); from May 9, 1916 through April 5, 1917 (Mexican border period); from April 6, 1917 through November 11, 1918 (World War I); from December 7, 1941 through December 31, 1946 (World War II); from June 27, 1950 through January 31, 1955 (the Korean conflict); from February 28, 1961 to May 7, 1975 for veterans who served in the Republic of Vietnam, and from August 5, 1964 to May 7, 1975 for all other veterans (the Vietnam era); and from August 2, 1990, and ending on a date yet to be prescribed (the Persian Gulf War).  See 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-service-connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The evidentiary record reflects that the Veteran's verified active service spanned from October 1986 to August 1989.  See March 2009 VA Request for Information; August 2009 VA Form 21-8947.  This period represents service which was not during a period of war.  The facts accordingly demonstrate that the Veteran did not have active military service during a period of war, which is a prerequisite for the appellant's basic eligibility for VA non-service-connected death pension benefits.  

In sum, the Board concludes that the Veteran did not have the requisite service during a period of war which would form a basis for the appellant's eligibility for VA pension benefits.  In making this determination, the Board does not wish to diminish the Veteran's years of service.  However, because the law, and not the evidence, is dispositive of this issue, the appellant's claim must be denied due to the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accrued Benefits

The pertinent law and regulations governing claims for accrued benefits state that, upon the death of a veteran, his surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010). 

An application for accrued benefits must be filed within one year of the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation (DIC) by a surviving spouse shall include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).

The Federal Circuit Court has made it clear that, in order to support a claim for accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the Veteran died in January 2003.  Review of the record reveals the appellant filed her claim for DIC benefits, including accrued benefits, in February 2009, which was not within one year of his death.  In addition, the Board notes that, at the time of the Veteran's death, he did not have any service-connected disabilities; nor did he have a claim for VA benefits pending.  In fact, it does not appear that the Veteran ever filed a claim asserting that service connection was warranted for any disease or injury he believed was incurred or aggravated during military service.  

Therefore, because the appellant did not file her claim for accrued benefits within one year of the Veteran's death, and because the veteran did not have any service-connected disabilities or pending claims at the time of his death, the appellant is not legally entitled to accrued benefits.  See 38 C.F.R. §§ 3.1000(c), 3.152(b).  The law pertaining to eligibility for accrued benefits is dispositive of this issue and, thus, the appellant's claim must be denied because of the absence of legal entitlement under the law.  See Sabonis, supra.  

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

In a claim for dependency and indemnity compensation (DIC) benefits, section5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

With respect to the appellant's claims for non-service-connected death pension and accrued benefits, VCAA notice is not required because, as previously discussed, the issues presented involve a claim that cannot be substantiated as a matter of law.  See Sabonis, supra (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

With respect to the cause of death issue, the record reflects that the RO sent the appellant a letter in March 2009 which informed her, that in order to support her claim, evidence was needed that showed a disability was incurred r aggravated during service and was the primary or contributory cause of death.  The letter noted that service connection was not considered for metastatic carcinoid tumor during the Veteran's lifetime, but the letter did not contain a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, as noted, the Veteran did not have any service-connected disabilities at the time of his death.  Therefore, the Board finds that the notice provided to the appellant substantially complied with the requirements of Hupp, supra, because the appellant was informed of how to substantiate a DIC claim based on a condition not yet service-connected, i.e., with evidence showing that the primary or contributory cause of the Veteran's death was a disability incurred or aggravated during service.  

The March 2009 letter also informed the appellant of what evidence was required to substantiate her claim and of the appellant's and VA's respective duties for obtaining evidence.  Therefore, the Board finds that the appellant has been provided with all required notice.  

The Board also finds VA has satisfied its duty to assist the appellant in the development of the claim.  The RO has obtained the Veteran's service treatment records and there is evidence of record which verifies the Veteran's active duty service.  The RO has also obtained treatment records from Dr. J.K., the physician who certified the Veteran's death certificate.  In this regard, the Board finds it significant that all obtainable evidence identified by the appellant relative to her appeal has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for cause of the Veteran's death is denied.  

Entitlement to non-service-connected death pension benefits is denied, as a matter of law.

Entitlement to accrued benefits is denied, as a matter of law.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


